Exhibit 10.2

 

EXECUTION

 

AMENDMENT NO. 1 TO
SEVENTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND

REAFFIRMATION OF PERFORMANCE UNDERTAKINGS

 

This Amendment No. 1 to Seventh Amended and Restated Receivables Purchase
Agreement and Reaffirmation of Performance Undertakings (this “Amendment”) is
entered into as of January 4, 2017, among Dairy Group Receivables, L.P., a
Delaware limited partnership (“Dairy Group”), and Dairy Group Receivables II,
L.P., a Delaware limited partnership (“Dairy Group II” and, together with Dairy
Group, the “Sellers” and each, a “Seller”), each of the parties listed on the
signature pages hereof as an Existing Servicer (each, an “Existing Servicer” and
collectively, the “Existing Servicers”), each of the parties listed on the
signature pages hereof as an Additional Servicer (each, an “Additional Servicer”
and collectively, the “Additional Servicers”; the Existing Servicers and the
Additional Servicers, collectively, the “Servicers” and, each, a “Servicer”),
each of the parties listed on the signature pages hereof as a Continuing
Financial Institution (each, a “Continuing Financial Institution” and
collectively, the “Continuing Financial Institutions”), Fifth Third Bank (the
“Additional Financial Institution”; the Continuing Financial Institutions and
the Additional Financial Institution, collectively, the “Financial Institutions”
and, each, a “Financial Institution”), Credit Agricole Corporate and Investment
Bank (the “Terminating Financial Institution”), Atlantic Asset Securitization
LLC (the “Terminating Company”), each of the parties listed on the signature
pages hereof as a Company (each, a “Company” and collectively, the “Companies”),
Cooperatieve Rabobank U.A., New York Branch, as Agent (the “Agent”), PNC Bank,
National Association, as LC Bank, and Dean Foods Company, as Provider
(“Provider”). Capitalized terms used herein and not otherwise defined shall have
the respective meanings set forth in the Seventh Amended and Restated
Receivables Purchase Agreement, dated as of March 26, 2015, among the Sellers,
the Existing Servicers, the Continuing Financial Institutions, the Terminating
Financial Institution, the Terminating Company, the Companies, the LC Bank and
the Agent (the “Existing Agreement,” and as further amended from time to time,
the “Receivables Purchase Agreement”).

 

R E C I T A L S:

 

WHEREAS, the original parties to the Suiza Receivables Sale Agreement (as
defined in the Receivables Purchase Agreement) wish to enter into the First
Amendment, dated as of the date hereof, to the Suiza Receivables Sale Agreement,
in the form heretofore delivered to the Agent, the Companies and the Financial
Institutions (the “Suiza Receivables Sale Agreement Amendment”), providing,
among other things, for the joinder of certain of the Additional Servicers as an
additional Originators (as defined in the Suiza Receivables Sale Agreement);

 

WHEREAS, the original parties to the Dean Receivables Sale Agreement (as defined
in the Receivables Purchase Agreement) wish to enter into the First Amendment,
dated as of the date hereof, to the Dean Receivables Sale Agreement, in the form
heretofore delivered to the Agent, the Companies and the Financial Institutions
(the “Dean Receivables Sale

 

--------------------------------------------------------------------------------


 

Agreement Amendment”; together with the Suiza Sale Agreement Amendment, the
“Receivables Sale Agreement Amendments”), providing, among other things, for the
joinder of certain of the Additional Servicers as additional Originators (as
defined in the Dean Receivables Sale Agreement);

 

WHEREAS, the parties to the Receivables Sale Agreements and the Additional
Servicers have requested that the Required Purchasers and the Agent consent to
the Receivables Sale Agreement Amendments;

 

WHEREAS, in connection with the Receivables Sale Agreement Amendments, each
Additional Servicer wishes to become a party to the Receivables Purchase
Agreement as an additional Servicer upon and subject to the terms and conditions
thereof;

 

WHEREAS, the Terminating Financial Institution and the Terminating Company each
wishes to cease to be a party to the Receivables Purchase Agreement upon and
subject to the terms and conditions thereof;

 

WHEREAS, the Additional Financial Institution wishes to become a party to the
Receivables Purchase Agreement as an additional Company and Financial
Institution upon and subject to the terms and conditions thereof;

 

WHEREAS, the parties hereto wish to amend the Existing Agreement in certain
other respects, upon and subject to the terms and conditions set forth in this
Amendment;

 

WHEREAS, in connection with the Receivables Purchase Agreement, Provider entered
into each of (i) the Third Amended and Restated Dean Performance Undertaking
Agreement, dated as of June 12, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Dean Performance Undertaking”), made
by the Provider in favor of the Agent and Dairy Group II, and (ii) the Fourth
Amended and Restated Performance Undertaking, dated as of June 12, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Suiza Performance Undertaking” and, together with the Dean Performance
Undertaking, the “Performance Undertakings”, each, a “Performance Undertaking”),
made by the Provider in favor of the Agent and Dairy Group;

 

WHEREAS, Provider desires to reaffirm its obligations under the Performance
Undertakings after giving effect to the amendments set forth herein and in the
Receivables Sale Agreement Amendments, all as more fully described herein.

 

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

Section 1.                                          Joinder of Additional
Servicers.  Each Additional Servicer hereby agrees that it shall be bound by all
of the terms, conditions and provisions of, and shall become a party to (as if
it were an original signatory to) the Receivables Purchase Agreement as a
Servicer thereunder, and from and after the Amendment Effective Date (as defined
below), each Additional Servicer shall be a Servicer for all purposes of the
Receivables Purchase Agreement.  Each of the other parties to the Receivables
Purchase Agreement hereby agrees to the foregoing. 

 

--------------------------------------------------------------------------------


 

Each Additional Servicer hereby acknowledges that it has received copies of the
Receivables Purchase Agreement and the other Transaction Documents.

 

Section 2.                                          Joinder of Additional
Financial Institution; Termination of Terminating Financial Institution and
Terminating Company.

 

(a) The Additional Financial Institution hereby agrees that it shall be bound by
all of the terms, conditions and provisions of, and shall become a party to (as
if it were an original signatory to) the Receivables Purchase Agreement as a
Company and Financial Institution thereunder, and from and after the Amendment
Effective Date (as defined below), it shall be a Company and Financial
Institution for all purposes of the Receivables Purchase Agreement.  The
Commitment and LC Amount of the Additional Financial Institution shall be as set
forth on Schedules A to the Receivables Purchase Agreement are hereby amended as
shown on Schedule A hereto. Each of the other parties to the Receivables
Purchase Agreement hereby agrees to the foregoing.  The Additional Financial
Institution hereby acknowledges that it has received copies of the Receivables
Purchase Agreement and the other Transaction Documents.

 

The Additional Financial Institution confirms to and agrees with the Agent and
the other Financial Institutions as follows: (i) the Additional Financial
Institution has received a copy of such documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Amendment and the Receivables Purchase Agreement; (ii) the Additional
Financial Institution will, independently and without reliance upon the Agent or
any other Financial Institution and based on such documents and information as
it shall deem in good faith appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Receivables Purchase
Agreement or the Transaction Documents; and (iii) the Additional Financial
Institution appoints and authorizes the Agent to take such action as agent on
its behalf and to exercise such powers under the Receivables Purchase Agreement
and the Transaction Documents as are delegated to the Agent by the terms
thereof, together with such powers as are reasonably incidental thereto, all in
accordance with Article XI of the Receivables Purchase Agreement.

 

(b) The Terminating Financial Institution and the Terminating Company shall,
from and after the Effective Date, cease to be party to, and shall cease to have
any obligations under, the Receivables Purchase Agreement or any other
Transaction Document as “Company”, “Financial Institution” or “Purchaser”, as
applicable, and all of their respective rights and obligations under the
Receivables Purchase Agreement and other Transaction Documents (other than those
rights which expressly survive the termination or cancellation thereof or the
departure of a Purchaser Group) shall terminate and cease to be of further force
or effect.

 

Section 3.                                          Amendments to Receivables
Purchase Agreement.  Subject to the terms and conditions set forth herein and
upon satisfaction of the conditions precedent set forth in Section 6 hereof, the
Receivables Purchase Agreement is hereby amended as follows:

 

(a)                                 Section 5.1 of the Receivables Purchase
Agreement is amended by adding the following Section 5.1(y) at the end thereof:

 

--------------------------------------------------------------------------------


 

(y) Anti-Corruption Laws.  Each Seller has instituted and maintained policies
and procedures reasonably designed to promote and achieve material compliance
with (i) the United States Foreign Corrupt Practices Act of 1977, the UK Bribery
Act 2010, and other similar anti-corruption and anti-money laundering
legislation, including in other jurisdictions (collectively, “Anti-Corruption
Laws”).

 

(b)                                 Section 7.1(c) of the Receivables Purchase
Agreement is amended by adding the following at the end thereof:

 

Such Seller Party will maintain in effect and enforce policies and procedures
reasonably designed to achieve material compliance with Anti-Corruption Laws.

 

(c)                                  Section 7.2 of the Receivables Purchase
Agreement is amended by adding the following Section 7.2(i) at the end thereof:

 

(i) Anti-Corruption Laws.  Such Seller Party will not, directly or indirectly,
use the proceeds of any transaction hereunder for any purpose which would
breach, in any material respect, any Anti-Corruption Law.

 

(d)                                 Section 12.1(c) of the Receivables Purchase
Agreement is amended and restated as follows:

 

(c)                               Each of the Financial Institutions agrees that
in the event that its short-term debt rating is below A-1 by S&P and below P-1
by Moody’s (an “Affected Financial Institution”), such Affected Financial
Institution shall be obliged, at the request of the Company in such Affected
Financial Institution’s Purchaser Group or the Agent, to assign all of its
rights and obligations hereunder to (x) another Financial Institution in such
Affected Financial Institution’s Purchaser Group or (y) another funding entity
nominated by the Agent and acceptable to the Company in such Affected Financial
Institution’s Purchaser Group, and willing to participate in this Agreement
through the Liquidity Termination Date in the place of such Affected Financial
Institution; provided that the Affected Financial Institution receives payment
in full, pursuant to an Assignment Agreement, of an amount equal to such
Financial Institution’s Pro Rata Share of the Aggregate Capital owing to the
Financial Institutions in such Affected Financial Institution’s Purchaser Group
and all accrued but unpaid Yield, fees and other costs and expenses owing to
such Affected Financial Institution.

 

(e)                               Article XIV of the Receivables Purchase
Agreement is hereby amended by adding the following Section at the end thereof:

 

SECTION 14.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Solely to the extent that any Financial Institution that is an
EEA Financial Institution is a party to this Agreement and notwithstanding
anything to the contrary in any Transaction Document or in any other agreement,
arrangement or understanding among any such parties, each party hereto
acknowledges that any liability of any EEA Financial Institution arising under
any Transaction Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA

 

--------------------------------------------------------------------------------


 

Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)         the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)         the effects of any Bail-in Action on any such liability, including,
if applicable:

 

(i)                                               a reduction in full or in part
or cancellation of any such liability;

 

(ii)                                            a conversion of all, or a
portion of, such liability into shares or other instruments of ownership in such
EEA Financial Institution, its parent undertaking, or a bridge institution that
may be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Transaction
Document; or

 

(iii)                                         the variation of the terms of such
liability in connection with the exercise of the write-down and conversion
powers of any EEA Resolution Authority.

 

(f)                                Exhibit I to the Receivables Purchase
Agreement is hereby amended by adding the following definitions thereto in the
appropriate alphabetical order:

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country

 

--------------------------------------------------------------------------------


 

(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

(g)                                  Exhibit I to the Receivables Purchase
Agreement is hereby amended by deleting the definitions of “Business Day”, “Dean
Credit Agreement”, “LIBO”, “Liquidity Termination Date” and “Purchase Limit” and
substituting, in lieu thereof, respectively, the following:

 

“Business Day” means any day on which banks are not authorized or required to
close in New York, New York, Atlanta, Georgia, Pittsburgh, Pennsylvania, or
Cincinnati, Ohio or any other city specified in writing by a Purchaser to the
Agent, each other Purchaser and the Administrative Seller, and The Depository
Trust Company of New York and the commercial paper markets are open for
business, and, if the applicable Business Day relates to any computation or
payment to be made with respect to the LIBO Rate, any day on which dealings in
dollar deposits are carried on in the London interbank market.

 

“Dean Credit Agreement” means that certain Credit Agreement, dated as of
March 26, 2015, as amended as of November 23, 2015 and as further amended as of
January 4, 2017 by and among Dean Foods Company, the lenders from time to time
party thereto, Bank of America, N.A., as administrative agent, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, J.P. Morgan Securities LLC, CoBank, ACB,
Suntrust Robinson Humphrey, Inc., Coöperatieve Rabobank U.A., New York Branch,
and PNC Capital Markets LLC, as joint lead arrangers and joint bookrunners, J.P.
Morgan Chase Bank N.A. and CoBank, ACB, as co-syndication agents, and Suntrust
Robinson Humphrey, Inc., Coöperatieve Rabobank U.A., New York Branch, and PNC
Bank, National Association, as co-documentation agents, without giving effect to
any amendment, restatement, modification, refinancing or replacement thereof.

 

“LIBO” means, for any Tranche Period, (i) with respect to each Financial
Institution other than PNC and Fifth Third Bank, the greater of (a) 0.00% and
(b) the rate appearing on Reuters Page LIBOR01 (or on any successor or
substitute page of such page providing rate quotations comparable to those
currently provided on such page), as determined by the Agent, or if no Purchaser
Interest is held by a Financial Institution other than a Financial Institution
in the Purchaser Group which includes SunTrust, as determined by the SunTrust

 

--------------------------------------------------------------------------------


 

Company Agent, from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the first day
of the relevant Tranche Period, as the rate for dollar deposits with a maturity
comparable to such Tranche Period; provided, that in the event that such rate is
not available at such time for any reason, then the “LIBO” with respect to such
Tranche Period shall be the rate, rounded upwards, if necessary, to the next
1/16 of 1%, at which dollar deposits of $5,000,000 and for a maturity comparable
to such Tranche Period are offered by the principal London office of the Agent,
or if no Purchaser Interest is held by a Financial Institution other than a
Financial Institution in the Purchaser Group which includes SunTrust, are
offered by SunTrust, in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Tranche Period; (ii) with respect to PNC, the greater of
(a) 0.00% and (b) for any day during such Tranche Period, a rate per annum equal
to the thirty (30) day London-Interbank Offered Rate appearing on the Bloomberg
BBAM (British Bankers Association) Page (or on any successor or substitute
page of such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by PNC from time to time in
accordance with its customary practices for purposes of providing quotations of
interest rates applicable to U.S. Dollar deposits in the London interbank
market) at approximately 11:00 a.m. (London time) on such day or, if such day is
not a Business Day in London, the immediately preceding Business Day in London;
provided, that in the event that such rate is not available on any day at such
time for any reason, then the rate for such day shall be the rate at which
thirty (30) day U.S. Dollar deposits of $5,000,000 are offered by PNC in
immediately available funds in the London interbank market at approximately
11:00 a.m. (London time) on such day; and if PNC is for any reason unable to
determine the rate in the foregoing manner or has determined in good faith that
the rate determined in such manner does not accurately reflect the cost of
acquiring, funding or maintaining a Purchaser Interest, the rate for such day
shall be the Alternate Base Rate; and (iii) with respect to Fifth Third Bank,
the greater of (a) 0.00% and (b) for any day during such Tranche Period, a rate
per annum equal to the thirty (30) day London-Interbank Offered Rate appearing
on the Bloomberg BBAM (British Bankers Association) Page (or on any successor or
substitute page of such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by Fifth Third
Bank from time to time in accordance with its customary practices for purposes
of providing quotations of interest rates applicable to U.S. Dollar deposits in
the London interbank market) at approximately 11:00 a.m. (London time) on such
day or, if such day is not a Business Day in London, the immediately preceding
Business Day in London; provided, that in the event that such rate is not
available on any day at such time for any reason, then the rate for such day
shall be the arithmetic average of the rates of interest per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) at which deposits in U.S.
Dollars in immediately available funds are offered to the Fifth Third Bank at
11:00 a.m. (London time) 2 Business Days before the beginning of such Tranche
Period by 3 or more major banks in the interbank eurodollar market selected by
the Fifth Third Bank for delivery on the first day of and for a period equal to
such Tranche Period and in an amount equal to $5,000,000, and if Fifth Third
Bank is for any reason unable to determine the rate in the foregoing manner or
has determined in good faith that the rate determined in such manner does not
accurately reflect the cost of acquiring, funding or maintaining a Purchaser
Interest, the rate for such day shall be the Alternate Base Rate.

 

“Liquidity Termination Date” means January 3, 2020.

 

--------------------------------------------------------------------------------


 

“Purchase Limit” means $450,000,000, as such amount may be modified in
accordance with the terms of Section 4.6(a).

 

(h)                                 Annex A to Exhibit I to the Receivables
Purchase Agreement is hereby amended as shown on Exhibit A hereto.

 

(i)                                     Exhibits III and IV to the Receivables
Purchase Agreement are hereby amended as shown on Exhibits III and IV hereto,
respectively.

 

(j)                                    Schedules A, C, D and E to the
Receivables Purchase Agreement are hereby amended as shown on Schedule A, C, D
and E hereto, respectively.

 

Section 4.                                          Consents. The Agent and the
Required Purchasers hereby consent to the execution and delivery of the
Receivables Sale Agreement Amendments by the parties thereto and the Additional
Servicers and to the amendments and other modifications to the Receivables Sale
Agreements set forth therein.

 

Section 5.                                          Reaffirmation of Performance
Undertakings.  Provider acknowledges the Receivables Sale Agreement Amendments
and the amendments to the Receivables Purchase Agreement effected hereby.
Provider agrees that, for all purposes, each Additional Servicer shall be an
“Originator” and “Servicer” as each such term is used in the Performance
Undertaking relating to the Receivables Sale Agreement to which such Additional
Servicer has become a party. Provider reaffirms, after giving effect to such
amendments and the agreements and documents being entered into in connection
herewith and therewith and to the provisions of the preceding sentence, that its
obligations under each of the Performance Undertakings and each other
Transaction Document to which it is a party continue in full force and effect
and are hereby ratified, reaffirmed and confirmed.

 

Section 6.                                          Conditions to Effectiveness
of Amendment.  This Amendment shall become effective as of the date hereof (the
“Amendment Effective Date”) upon the satisfaction of the following conditions
precedent:

 

(a)                                 Amendment.  The Agent shall have received,
on or before the date hereof, executed counterparts of this Amendment duly
executed by each Company, each Seller, each Servicer, the Provider, the Agent
and the Required Purchasers.

 

(b)                                 Fee Letter. The Agent shall have received,
on or before the date hereof, executed counterparts of the amendment and
restatement of the Fee Letter dated as of the date hereof duly executed by each
of the parties thereto, and the Agent and the Purchasers shall have received all
fees and expenses required to be paid on or prior to the date hereof pursuant to
the terms of the Fee Letter, as so amended and restated.

 

(c)                                  Receivables Sale Agreement Amendments. The
Additional Servicers and each of the parties to the Receivables Sale Agreements
shall have duly executed and delivered the Receivables Sale Agreement
Amendments, effective upon (and subject to the occurrence of) the Amendment
Effective Date.

 

--------------------------------------------------------------------------------


 

(d)                                 Other Documents and Opinions. The Agent
shall have received such other approvals, opinions or documents with respect to
this Amendment, the Receivables Sale Agreement Amendments as the Agent may
reasonably request, including evidence of filing of required UCC-1 financing
statements and opinions of counsel to the Seller Parties.

 

(e)                                  Representations and Warranties.  As of the
date hereof, both before and after giving effect to this Amendment, all of the
representations and warranties contained in the Receivables Purchase Agreement
and in each other Transaction Document (except representations and warranties
which relate to a specific date, which were true and correct as of such date)
shall be true and correct as though made on and as of the date hereof (and by
its execution hereof, each Seller Party shall be deemed to have represented and
warranted such).

 

(f)                                   No Amortization Event or Potential
Amortization Event.  As of the date hereof, both before and after giving effect
to this Amendment, no Amortization Event or Potential Amortization Event shall
have occurred and be continuing (and by its execution hereof, each Seller Party
shall be deemed to have represented and warranted such).

 

Section 7.                                          Miscellaneous.

 

(a)                                 Effect; Ratification.  The amendments set
forth herein are effective solely for the purposes set forth herein and shall be
limited precisely as written, and shall not be deemed to (i) be a consent to any
amendment, waiver or modification of any other term or condition of the
Receivables Purchase Agreement or of any other instrument or agreement referred
to therein; or (ii) prejudice any right or remedy which the Companies, the
Financial Institutions or the Agent may now have or may have in the future under
or in connection with the Receivables Purchase Agreement or any other instrument
or agreement referred to therein.  Each reference in the Receivables Purchase
Agreement to “this Agreement,” “herein,” “hereof” and words of like import and
each reference in the other Transaction Documents to the “Receivables Purchase
Agreement” or to the “Purchase Agreement” or to the Receivables Purchase
Agreement shall mean the Receivables Purchase Agreement, as amended hereby. 
This Amendment shall be construed in connection with and as part of the
Receivables Purchase Agreement and all terms, conditions, representations,
warranties, covenants and agreements set forth in the Receivables Purchase
Agreement and each other instrument or agreement referred to therein, except as
herein amended, are hereby ratified and confirmed and shall remain in full force
and effect.

 

(b)                                 Transaction Documents. This Amendment is a
Transaction Document executed pursuant to the Receivables Purchase Agreement and
shall be construed, administered and applied in accordance with the terms and
provisions thereof.

 

(c)                                  Costs, Fees and Expenses.  Each Seller
agrees to reimburse the Agent and the Purchasers upon demand for all costs, fees
and expenses (including the reasonable fees and expenses of counsel to the Agent
and the cost of rating the Commercial Paper by independent financial rating
agencies) incurred in connection with the preparation, execution and delivery of
this Amendment.

 

--------------------------------------------------------------------------------


 

(d)                                 Counterparts.  This Amendment may be
executed in any number of counterparts, each such counterpart constituting an
original and all of which when taken together shall constitute one and the same
instrument.

 

(e)                                  Severability.  Any provision contained in
this Amendment which is held to be inoperative, unenforceable or invalid in any
jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable or
invalid without affecting the remaining provisions of this Amendment in that
jurisdiction or the operation, enforceability or validity of such provision in
any other jurisdiction.

 

(f)                                   GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

 

(Signature Pages Follow)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

 

DAIRY GROUP RECEIVABLES, L.P.,

 

as Seller

 

By: Dairy Group Receivables GP, LLC,

 

Its: General Partner

 

 

 

 

 

 

 

By:

/s/ Kristy N. Waterman

 

Name:

Kristy N. Waterman

 

Title:

Vice President, Chief Counsel — Corporate

 

 

and Secretary

 

 

 

 

 

 

 

DAIRY GROUP RECEIVABLES II, L.P.,

 

as Seller

 

By: Dairy Group Receivables GP II, LLC,

 

Its: General Partner

 

 

 

 

 

 

 

By:

/s/ Kristy N. Waterman

 

Name:

Kristy N. Waterman

 

Title:

Vice President, Chief Counsel — Corporate

 

 

and Secretary

 

[Signature Page to Amendment No.1 to Seventh Amended and Restated Receivables
Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

NIEUW AMSTERDAM RECEIVABLES CORPORATION

 

B.V., as a Company

 

 

 

 

 

By: Intertrust Management B.V., Managing Director

 

 

 

 

 

 

By:

/s/ S. Galesloot

 

Name:

S. Galesloot

 

Title:

Proxyholder

 

 

 

 

By:

/s/ A. Vink

 

Name:

A. Vink

 

Title:

Proxyholder

 

[Signature Page to Amendment No.1 to Seventh Amended and Restated Receivables
Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

COÖPERATIEVE RABOBANK U.A., as a Continuing Financial
Institution and LC Participant

 

 

 

 

 

 

By:

/s/ Jennifer Vervoorn

 

Name:

Jennifer Vervoorn

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ A.C.M. van Leijsen

 

Name:

A.C.M. van Leijsen

 

Title:

Executive Director

 

 

 

 

 

 

 

COÖPERATIEVE RABOBANK U.A., New York Branch, as
Agent

 

 

 

 

 

 

By:

/s/ Christopher Lew

 

Name:

Christopher Lew

 

Title:

Executive Director

 

 

 

 

 

 

 

By:

/s/ Thomas McNamara

 

Name:

Thomas McNamara

 

Title:

Vice President

 

[Signature Page to Amendment No.1 to Seventh Amended and Restated Receivables
Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as a Continuing Financial Institution, LC
Participant and Company

 

 

 

 

By:

/s/ David Hufnagel

 

Name:

David Hufnagel

 

Title:

Vice President

 

[Signature Page to Amendment No.1 to Seventh Amended and Restated Receivables
Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a Continuing
Financial Institution, LC Participant, Company and LC Bank

 

 

 

 

 

 

 

By:

/s/ Michael Brown

 

Name:

Michael Brown

 

Title:

Senior Vice President

 

[Signature Page to Amendment No.1 to Seventh Amended and Restated Receivables
Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

ATLANTIC ASSET SECURITIZATION LLC, as the
Terminating Company

 

 

 

 

 

 

 

By:

/s/ Kostantina Kourmpetis

 

Name:

Kostantina Kourmpetis

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Sam Pilcer

 

Name:

Sam Pilcer

 

Title:

Managing Director

 

[Signature Page to Amendment No.1 to Seventh Amended and Restated Receivables
Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT
BANK, as the Terminating Financial Institution and LC
Participant

 

 

 

 

 

 

By:

/s/ Kostantina Kourmpetis

 

Name:

Kostantina Kourmpetis

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Sam Pilcer

 

Name:

Sam Pilcer

 

Title:

Managing Director

 

[Signature Page to Amendment No.1 to Seventh Amended and Restated Receivables
Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, as the Additional Financial Institution, a
Company and LC Participant

 

 

 

 

 

 

 

By:

/s/ Andrew D. Jones

 

Name:

Andrew D. Jones

 

Title:

Director

 

[Signature Page to Amendment No.1 to Seventh Amended and Restated Receivables
Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

DEAN FOODS COMPANY, as a Provider

 

 

 

 

 

 

 

By:

/s/ James V. Kenwood

 

Name:

James V. Kenwood

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

DEAN DAIRY HOLDINGS, LLC, as an Existing Servicer

 

SUIZA DAIRY GROUP, LLC, as an Existing Servicer

 

 

 

 

 

 

By:

/s/ James V. Kenwood

 

Name:

James V. Kenwood

 

Title:

Vice President and Treasurer

 

[Signature Page to Amendment No.1 to Seventh Amended and Restated Receivables
Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

ALTA-DENA CERTIFIED DAIRY, LLC, as an Existing Servicer

 

BERKELEY FARMS, LLC, as an Existing Servicer

 

COUNTRY FRESH, LLC, as an Existing Servicer

 

DEAN EAST, LLC as an Existing Servicer

 

DEAN EAST II, LLC as an Existing Servicer

 

DEAN FOODS NORTH CENTRAL, LLC, as an Existing Servicer

 

DEAN FOODS OF WISCONSIN, LLC, as an Additional Servicer

 

DEAN WEST, LLC, as an Existing Servicer

 

DEAN WEST II, LLC, as an Existing Servicer

 

FRIENDLY’S ICE CREAM HOLDINGS CORP., as an Additional Servicer

 

FRIENDLY’S MANUFACTURING AND RETAIL, LLC, as an Additional Servicer

 

GARELICK FARMS, LLC, as an Existing Servicer

 

MAYFIELD DAIRY FARMS, LLC, as an Existing Servicer

 

MIDWEST ICE CREAM COMPANY, LLC, as an Existing Servicer

 

MODEL DAIRY, LLC, as an Existing Servicer

 

REITER DAIRY, LLC, as an Existing Servicer

 

SHENANDOAH’S PRIDE, LLC, as an Existing Servicer

 

SOUTHERN FOODS GROUP, LLC, as an Existing Servicer

 

TUSCAN/LEHIGH DAIRIES, INC., as an Existing Servicer

 

VERIFINE DAIRY PRODUCTS OF SHEBOYGAN, LLC, as an Existing Servicer

 

 

 

 

 

 

 

By:

/s/ Kristy N. Waterman

 

Name:

Kristy N. Waterman

 

Title:

Vice President, Chief Counsel — Corporate and Secretary

 

[Signature Page to Amendment No.1 to Seventh Amended and Restated Receivables
Purchase Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A to Amendment No. 1

 

[Attached]

 

--------------------------------------------------------------------------------


 

Annex A to Exhibit I

 

Financial Covenants and Related Definitions

 

*** Capitalized terms used in this Annex A to Exhibit I but not otherwise
defined herein shall have, solely for purposes of this Annex A to Exhibit I, the
respective meanings given to such terms in the Dean Credit Agreement as in
effect on the date hereof, without giving effect to any amendment, restatement,
modification or waiver thereof, or refinancing or replacement thereof, in each
case, that has not been consented to in writing by the Administrative Agent and
the Required Purchasers.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Letter of Credit documentation related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.***

 

Financial Covenants

 

Total Net Leverage Ratio.  The Borrower shall not permit the Total Net Leverage
Ratio as of the end of any fiscal quarter of the Borrower to be greater than
4.25 to 1.00.

 

Interest Coverage Ratio.  The Borrower shall not permit the Interest Coverage
Ratio as of the end of any fiscal quarter of the Borrower to be less than 2.25
to 1.00.

 

Definitions

 

“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent for the Lenders under the Dean Credit Agreement.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth in Section 9.01 of the Dean Credit Agreement,
or such other address or account as the Administrative Agent may from time to
time notify to the Borrower and the Lenders.

 

“Affiliate” means with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, (a) no individual shall be an Affiliate solely by
reason of his or her being a director, officer or employee of the Borrower or
any of its Subsidiaries, and (b) none of the Restricted Subsidiaries of the
Borrower shall be considered Affiliates. For purposes of this Annex A to
Exhibit I, all Unrestricted Subsidiaries shall be considered Affiliates of the
Borrower and its Restricted Subsidiaries.

 

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions of the

 

Annex A to Exhibit I-1

--------------------------------------------------------------------------------


 

Dean Credit Agreement. As of the Second Amendment Effective Date, the Aggregate
Commitment is $450,000,000.

 

“Applicable Percentage” means, with respect to any Lender, a percentage equal to
a fraction the numerator of which is such Lender’s Commitment and the
denominator of which is the Aggregate Commitment; provided that, in the case of
Section 2.21 of the Dean Credit Agreement when a Defaulting Lender shall exist,
“Applicable Percentage” shall mean the percentage of the Aggregate Commitment
(disregarding any Defaulting Lender’s Commitment) represented by such Lender’s
Commitment. If the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments and to any Lender’s status as a
Defaulting Lender at the time of determination.

 

“Asset Sale” means any sale, transfer or other disposition (including pursuant
to a sale and leaseback transaction) of any property or asset of the Borrower or
any Material Restricted Subsidiary, other than (i) Excluded Dispositions and
Specified Sales, (ii) sales, transfers or dispositions described in
Section 6.05(b), 6.05(c), 6.05(d), 6.05(f), 6.05(g) or 6.05(h) of the Dean
Credit Agreement and (iii) any Equity Issuance of the Borrower or any of its
Restricted Subsidiaries.

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04 of the Dean Credit Agreement), and accepted by the
Administrative Agent, in the form of Exhibit A to the Dean Credit Agreement or
any other form approved by the Administrative Agent.

 

“Attributed Principal Amount” means, on any day, with respect to any Permitted
Receivables Financing entered into by any Loan Party, the aggregate amount (with
respect to any such transaction, the “Invested Amount”) paid to, or borrowed by,
such Person as of such date under such Permitted Receivables Financing, minus
the aggregate amount received by the applicable Receivables Financier and
applied to the reduction of the Invested Amount under such Permitted Receivables
Financing.

 

“Available Revolving Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Revolving Exposure of all Lenders at such time.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

Annex A to Exhibit I-2

--------------------------------------------------------------------------------


 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Borrower” means Dean Foods Company, a Delaware corporation.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any LIBOR Loan, means any day that is also a day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

 

“Capital Lease” means any lease of property, real or personal, the obligations
with respect to which are required to be capitalized on a balance sheet of the
lessee in accordance with GAAP.

 

“Captive Insurance Company” means any Subsidiary of the Borrower that is
organized and subject to regulation as an insurance company, or the principal
purpose of which is to procure insurance for the benefit of the Borrower and/or
its Restricted Subsidiaries.

 

“Cash Equivalents” means:

 

(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States), in each case maturing within one year from the
date of acquisition thereof;

 

(b)           investments in (1) commercial paper and variable or fixed rate
notes issued by (A) any domestic commercial bank of recognized standing having
capital and surplus in excess of $250,000,000 or (B) any bank whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody’s is at least P-1 or the equivalent thereof (any such bank described
in this clause (b) being an “Approved Bank”) (or by the parent company thereof)
or (2) any commercial paper or variable rate notes issued by, or guaranteed by
any domestic corporation rated A-1 (or the equivalent thereof) or better by S&P
or P-1 (or the equivalent thereof) or better by Moody’s, and in each case
maturing within 270 days from the date of acquisition thereof;

 

Annex A to Exhibit I-3

--------------------------------------------------------------------------------


 

(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any Approved Bank;

 

(d)           repurchase agreements with a term of not more than 30 days for
securities described in clause (a) above and entered into with a financial
institution satisfying the criteria described in clause (b) above;

 

(e)           auction preferred stock rated in the highest short-term credit
rating category by S&P or Moody’s with a maximum maturity of one year, for which
the reset date will be used to determine the maturity date; and

 

(f)            money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.

 

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans under the Dean Credit Agreement, expressed as an
amount representing the maximum possible aggregate amount of such Lender’s
Revolving Exposure under the Dean Credit Agreement, as such commitment may be
(a) reduced or terminated from time to time pursuant to Section 2.09 of the Dean
Credit Agreement, (b) increased from time to time pursuant to Section 2.04 of
the Dean Credit Agreement and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04 of the
Dean Credit Agreement.

 

“Consolidated EBITDA” means, for any period, for the Borrower and its Restricted
Subsidiaries on a consolidated basis, an amount equal to:  (a) Consolidated Net
Income for such period plus (b) an amount which, in the determination of
Consolidated Net Income for such period, has been deducted for, without
duplication:  (i) Consolidated Interest Expense, (ii) provision for taxes based
on income, profits or capital of the Borrower and its Restricted Subsidiaries,
including, without limitation, federal, state, franchise, excise and similar
taxes and foreign withholding taxes paid or accrued during such period including
penalties and interest related to such taxes or arising from any tax
examinations, (iii) depreciation and amortization expense and other non-cash
charges, expenses or losses (except for any such expense that requires accrual
of a reserve for anticipated future cash payments for any period),
(iv) non-recurring, cash charges, expenses or losses (including, for the
avoidance of doubt, non-recurring, cash charges, expenses or losses constituting
restructuring charges or reserves, costs related to the closure and/or
consolidation of facilities, contract termination costs and severance expenses)
not exceeding $15,000,000 in any four fiscal quarter period, (v) any contingent
or deferred payments (including earn-out payments, non-compete payments and
consulting payments but excluding ongoing royalty payments) made in connection
with any Permitted Acquisition, (vi) any extraordinary or unusual charges or
expenses (including amounts paid on early terminations of Swap Agreements),
(vii) non-cash

 

Annex A to Exhibit I-4

--------------------------------------------------------------------------------


 

losses from foreign exchange translation adjustments or Swap Agreements during
such period and (viii) the fees and expenses paid to third parties during such
period that directly arise out of and are incurred in connection with any
Permitted Acquisition, investment, asset disposition, issuance or repayment of
debt, issuance of equity securities, refinancing transaction or amendment or
other modification of any debt instrument (in each case, including any such
transaction consummated prior to the Second Amendment Effective Date and any
such transaction undertaken but not completed, and including transaction
expenses incurred in connection therewith) or early extinguishment of
Indebtedness to the extent such items were subject to capitalization prior to
the effectiveness of Financial Accounting Standards Board Statement No. 141R
“Business Combinations” but are required under such statement to be expensed
currently, plus (c) (x) cost-savings add-backs resulting from non-recurring
charges related to Permitted Acquisitions or dispositions as permitted pursuant
to Regulation S-X of the Securities Exchange Act of 1934 or as approved by the
Administrative Agent (calculated after giving pro forma effect to the full-year
impact of the relevant Permitted Acquisition or disposition) and (y) the amount
of “run rate” net cost savings and operating expense reductions related to any
acquisition, disposition, asset sale, divestiture or investment after the Second
Amendment Effective Date and projected by the Borrower in good faith to result
from actions actually taken during the period that is, or expected to be taken
no later than, 12 months after the date of such transaction (which “run rate”
net cost savings and operating expense reductions shall be calculated on a pro
forma basis as though such cost savings and operating expense reductions had
been realized on the first day of the period for which Consolidated EBITDA is
being determined and realized during the entirety of such period, without
duplication of any pro forma adjustment for any such subsequent period that
would otherwise be permitted under this clause (c)), net of the amount of actual
benefits realized during such period from such actions; provided that (A) such
cost savings and operating expense reductions under this clause (c) are
reasonably identifiable and factually supportable (in the good faith
determination of the Borrower) and (B) the aggregate amount of such add-backs
under this clause (c) shall not exceed 10% of Consolidated EBITDA for the
applicable four-quarter period (calculated after giving pro forma effect to the
full-year impact of the relevant acquisition, disposition, asset sale,
divestiture or investment, but prior to inclusion of any such add-backs), minus
(d) the following to the extent included in the determination of Consolidated
Net Income for such period, without duplication:  (i) non-cash credits, income
or gains, including non-cash gains from foreign exchange translation adjustments
or Swap Agreements during such period, (ii) any extraordinary or unusual income
or gains (including amounts received on early terminations of Swap Agreements),
and (iii) any federal, state, local and foreign income tax credits. 
“Consolidated EBITDA” shall not include income (or loss) attributable to
non-controlling interests in Restricted Subsidiaries that are not Subsidiary
Guarantors, but shall include income (or loss) attributable to non-controlling
interests in Restricted Subsidiaries that are Subsidiary Guarantors.  In
addition, to the extent that for any period the portion of Consolidated EBITDA
attributable to Material Restricted Subsidiaries that are Domestic Subsidiaries
but that are not Subsidiary Guarantors exceeds 10% of Consolidated EBITDA (such
amount in excess of 10% of Consolidated EBITDA, the “Excess EBITDA”), then such
Excess EBITDA shall be excluded from the calculation of Consolidated EBITDA.

 

Annex A to Exhibit I-5

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary in the Dean Credit Agreement or herein,
it is agreed that for the purpose of calculating the Total Net Leverage Ratio
and the Interest Coverage Ratio for any period that includes the fiscal quarters
ended September 30, 2016, June 30, 2016, March 31, 2016 or December 31, 2015,
(i) Consolidated EBITDA for the fiscal quarter ended September 30, 2016 shall be
deemed to be $112,000,000,  (ii) Consolidated EBITDA for the fiscal quarter
ended June 30, 2016 shall be deemed to be $118,000,000, (iii) Consolidated
EBITDA for the fiscal quarter ended March 31, 2016 shall be deemed to be
$128,000,000 and (iv) Consolidated EBITDA for the fiscal quarter ended
December 31, 2015 shall be deemed to be $115,000,000, in each case, as adjusted
on a Pro Forma Basis, as applicable.

 

“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to the Borrower and its Restricted Subsidiaries on a consolidated basis,
without duplication, the sum of:  (a) the outstanding principal amount of all
obligations for borrowed money, whether current or long-term (including the
Obligations) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments or upon which interest payments are
customarily made; (b) all obligations arising under letters of credit (including
standby and commercial but excluding letters of credit to the extent such
letters of credit have been cash collateralized) and bankers’ acceptances, but
only to the extent consisting of unpaid reimbursement obligations in respect of
drawn amounts under letters of credit or bankers’ acceptance facilities; (c) all
attributable indebtedness under Capital Leases, synthetic leases, account
receivables securitization programs (excluding any Permitted Receivables
Financings), off-balance sheet loans or similar off-balance sheet financing
products; (d) all obligations under conditional sale or other title retention
agreements relating to assets purchased (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business); (e) all obligations issued or assumed as the deferred
purchase price of assets or services purchased (other than contingent earn-out
payments and other contingent deferred payments to the extent not fixed and
payable, and trade debt incurred in the ordinary course of business and due
within six (6) months of the incurrence thereof) which would appear as
liabilities on a balance sheet; (f) all preferred Equity Interests issued and
which by the terms thereof could be (at the request of the holders thereof or
otherwise) subject to mandatory sinking fund payments, redemption or other
acceleration; (g) all Guarantees with respect to outstanding Indebtedness of the
type specified in clauses (a) through (f) above of another Person; (h) all
Indebtedness of the type specified in clauses (a) through (f) above of another
Person secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on, or payable out of
the proceeds of production from, assets owned or acquired by the Borrower or a
Restricted Subsidiary, whether or not the obligations secured thereby have been
assumed; and (i) all Indebtedness of the types referred to in clauses
(a) through (h) above of any partnership or joint venture (other than a joint
venture that is itself a corporation, limited liability company or similar
limited liability entity organized under the Laws of a jurisdiction other than
the United States or a state thereof) in which the Borrower or any of its
Restricted Subsidiaries is a general partner or joint venturer, except to the
extent that Indebtedness is expressly made non-recourse to such Person.  For the
avoidance of doubt, Consolidated Funded Indebtedness shall exclude (i) Hybrid
Equity Securities issued by the Borrower or any Subsidiary and (ii) the
aggregate outstanding amount

 

Annex A to Exhibit I-6

--------------------------------------------------------------------------------


 

of any Permitted Receivables Financing.  For purposes of this Annex A to
Exhibit I, the definition of “Consolidated Funded Indebtedness” shall exclude
any Indebtedness under the Contingent Subordinated Obligation until such
Indebtedness is reflected as a liability or contingent obligation on the
consolidated balance sheet of the Borrower.

 

“Consolidated Interest Expense” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis without duplication, the
following (in each case as determined in accordance with GAAP):  (a) all
interest in respect of Indebtedness (including the interest component of
synthetic leases, account receivables securitization programs, off-balance sheet
loans or similar off-balance sheet financing products) accrued during such
period (whether or not actually paid during such period) and costs of surety
bonds, in each case determined after giving effect to any net payments made or
received under interest rate Swap Agreements minus (b) the sum of (i) all
interest income during such period and (ii) to the extent included in clause
(a) above, the amount of write-offs or amortization of deferred financing fees,
commissions, fees and expenses, and amounts paid (or plus any amounts received)
on early terminations of Swap Agreements.

 

“Consolidated Net Income” means, for any period, net income after taxes for such
period of the Borrower and its Restricted Subsidiaries on a consolidated basis,
as determined in accordance with GAAP.  Except as otherwise provided in this
Annex A to Exhibit I, the applicable period shall be for the four
(4) consecutive quarters most recently ended as of the date of computation.

 

“Contingent Subordinated Obligation” means the contingent subordinated
obligation described on Schedule 6.01 to the Dean Credit Agreement.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto,

 

“Defaulting Lender” means, subject to the last paragraph of Section 2.21 of the
Dean Credit Agreement, any Lender that has (a) failed to fund any portion of its
Loans or participations in Letters of Credit or Swingline Loans within three
Business Days of the date required to be funded by it under the Dean Credit
Agreement unless such Lender’s failure to fund is based on such Lender’s good
faith determination that the conditions precedent to each funding under this
Agreement have not been satisfied and such Lender has notified the
Administrative Agent in writing of such determination (each of which conditions
precedent shall be specifically identified in such writing), (b) notified the
Borrower, the Administrative Agent, any Issuing Bank, the Swingline Lender or
any Lender in writing that it does not intend or expect to comply with any of
its funding obligations under the Dean Credit Agreement or has made a public
statement to the effect that it does not intend or expect to comply with its
funding obligations (i) under the Dean Credit Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under the Dean
Credit Agreement cannot be satisfied) or (ii) under other agreements in which it

 

Annex A to Exhibit I-7

--------------------------------------------------------------------------------


 

is obligated to extend credit unless, in the case of this clause (ii), such
obligation is subject to a good faith dispute, (c) failed, within three Business
Days after request by the Administrative Agent, to confirm that it will comply
with the terms of the Dean Credit Agreement relating to its obligations (and is
financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans unless
subject to a good faith dispute based on such Lender’s good faith determination
that the conditions precedent to funding under this Agreement have not been
satisfied and such Lender has notified the Administrative Agent in writing of
such determination, provided that any such Lender shall cease to be a Defaulting
Lender under this clause (c) upon receipt of such confirmation by the
Administrative Agent, (d) otherwise failed to pay over to the Administrative
Agent, any Issuing Bank or any other Lender any other amount required to be paid
by it under the Dean Credit Agreement within three Business Days  of the date
when due, unless the subject of a good faith dispute, (e) has, or has a direct
or indirect parent company that has, become the subject of a Bankruptcy Event or
(f) become the subject of a Bail-In Action.

 

“Domestic Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of the United States of America, any state thereof or in the
District of Columbia.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means March 26, 2015, the date on which the conditions
specified in Section 4.01 of the Dean Credit Agreement were satisfied (or waived
in accordance with Section 9.02 of the Dean Credit Agreement).

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

Annex A to Exhibit I-8

--------------------------------------------------------------------------------


 

“Equity Issuance” means any issuance by the Borrower or any of its Restricted
Subsidiaries to any Person which is not the Borrower or a Subsidiary of
(a) shares of its Equity Interests or Hybrid Equity Securities (excluding
issuances of Equity Interests to directors, officers, consultants or other
employees under any equity award program, employee stock purchase plan or other
employee benefit plan in existence from time to time), (b) any shares of its
Equity Interests pursuant to the exercise of options (excluding for purposes of
this Annex A to Exhibit I the issuance of Equity Interests pursuant to the
exercise of stock options held by directors, officers, consultants or other
employees or former employees of the Loan Parties or personal representatives or
heirs or beneficiaries of any of them) or warrants or (c) any shares of its
Equity Interests or Hybrid Equity Securities pursuant to the conversion of any
debt securities to equity.

 

“Excluded Dispositions” means the sale, transfer, or other disposition of
(a) any motor vehicles or other equipment no longer used or useful in the
business of the Borrower or any of its Restricted Subsidiaries, (b) any
inventory, materials and other assets in the ordinary course of business and on
ordinary business terms, and (c) Cash Equivalents described in clause (a) of the
definition thereof.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting regulatory capital rules or
standards (including, without limitation, the Basel Committee on Banking
Supervision or any successor or similar authority thereto).

 

“Guarantee” means, with respect to any Person, without duplication, any
obligations of such Person (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (a) to purchase any such Indebtedness or any property
constituting security therefor, (b) to advance or provide funds or other support
for the payment or purchase of any such Indebtedness or to maintain working
capital, solvency or other balance sheet condition of such other Person
(including without

 

Annex A to Exhibit I-9

--------------------------------------------------------------------------------


 

limitation keep well agreements, maintenance agreements or similar agreements or
arrangements) for the benefit of any holder of Indebtedness of such other
Person, (c) to lease or purchase assets, securities or services primarily for
the purpose of assuring the holder of such Indebtedness, or (d) to otherwise
assure or hold harmless the holder of such Indebtedness against loss in respect
thereof.  For purposes of this Annex A to Exhibit I, the amount of any Guarantee
shall (subject to any limitations set forth therein) be deemed to be an amount
equal to the outstanding principal amount (or maximum principal amount, if
larger) of the Indebtedness in respect of which such Guarantee is made or, if
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.

 

“Hybrid Equity Securities” means any securities issued by the Borrower, any
Subsidiary or a financing vehicle of the Borrower or any Subsidiary that (i) are
classified as possessing a minimum of “intermediate equity content” by S&P and
Basket C equity credit by Moody’s and (ii) other than solely through the
issuance of Equity Interests, (a) require no repayments or prepayments and no
redemptions, repurchases, sinking fund payments or defeasement and (b) do not
otherwise provide for (1) any obligations thereunder or in connection therewith
to become due prior to their scheduled maturity or (2) an ability (with or
without the giving of notice, the lapse of time or both) for the holder or
holders of any such securities or any trustee or agent on its or their behalf to
cause any such obligations to become due, in each case, prior to at least 91
days after the Maturity Date.

 

“Indebtedness” means, as of any date of determination with respect to any
Person, without duplication:  (a) the outstanding principal amount of all
obligations for borrowed money, whether current or long-term and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments or upon which interest payments are customarily made; (b) the
maximum amount of all letters of credit (including standby and commercial) and
bankers’ acceptances, including unpaid reimbursement obligations in respect of
drawn amounts under letters of credit or bankers’ acceptance facilities; (c) all
attributable indebtedness under Capital Leases, synthetic leases, account
receivables securitization programs (including Permitted Receivables
Financings), off-balance sheet loans or similar off-balance sheet financing
products; (d) all obligations of such Person under conditional sale or other
title retention agreements relating to assets purchased by such Person (other
than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business); (e) all obligations
issued or assumed as the deferred purchase price of assets or services purchased
(other than contingent earn-out payments and other contingent deferred payments
to the extent not fixed and payable, and trade debt incurred in the ordinary
course of business and due within six (6) months of the incurrence thereof)
which would appear as liabilities on a balance sheet; (f) all preferred Equity
Interests issued by such Person and which by the terms thereof could be (at the
request of the holders thereof or otherwise) subject to mandatory sinking fund
payments, redemption or other acceleration; (g) all obligations of such Person
under take-or-pay or similar arrangements; (h) all net obligations of such
Person under Swap Agreements; (i) all Guarantees with respect to outstanding
Indebtedness of the type specified in clauses (a) through (h) above of another
person; (j) all Indebtedness of the type specified in clauses (a) through
(i) above of another Person secured by

 

Annex A to Exhibit I-10

--------------------------------------------------------------------------------


 

(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, assets owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed; and (k) the Indebtedness of any
partnership or unincorporated joint venture in which such Person is a general
partner or a joint venture, except to the extent that Indebtedness is expressly
made non-recourse to such Person.

 

“Interest Coverage Ratio” means, the ratio, determined as of the end of each of
fiscal quarter of the Borrower for the most-recently ended four fiscal quarters,
of (a) Consolidated EBITDA to (b) Consolidated Interest Expense paid or payable
in cash, all calculated for the Borrower and its Restricted Subsidiaries on a
consolidated basis in accordance with GAAP; provided that Consolidated EBITDA
and Consolidated Interest Expense for such four fiscal quarter period or other
applicable period shall be determined on a Pro Forma Basis.

 

“Issuing Bank” means each of Bank of America, N.A. and JPMorgan Chase Bank,
National Association, each in its individual capacity as an issuer of Letters of
Credit under the Dean Credit Agreement and its successors in such capacity as
provided in Section 2.06(i) of the Dean Credit Agreement and any Lender
appointed by the Borrower (with the consent of such Lender and the
Administrative Agent) as such by notice to the Lenders as a replacement for any
Issuing Bank who is at the time of such appointment a Defaulting Lender.  Each
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of such Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case having
the force of law.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
amount of all unreimbursed LC Disbursements, including all Letter of Credit
Borrowings.  For purposes of computing the amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.05 of the Dean Credit Agreement.  For all purposes of
the Dean Credit Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

 

Annex A to Exhibit I-11

--------------------------------------------------------------------------------


 

“Lenders” means the Persons listed on the Schedule 1.01 to the Dean Credit
Agreement and any other Person that shall have become a Lender under the Dean
Credit Agreement pursuant to Section 2.04 of the Dean Credit Agreement or
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party thereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender.

 

“Letter of Credit” means any letter of credit issued under the Dean Credit
Agreement providing for the payment of cash upon the honoring of a presentation
thereunder and shall include the existing Letters of Credit described in
Section 2.06 of the Dean Credit Agreement.  A Letter of Credit may be a
commercial letter of credit or a standby letter of credit.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, Capital Lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Liquidity” means, as of any time, the sum of (a) the Available Revolving
Commitment at such time, but only to the extent available to be drawn as Loans
under the Dean Credit Agreement in compliance (including compliance on a Pro
Forma Basis) with Section 6.11 and the other provisions of the Dean Credit
Agreement, plus (b) amounts available to be drawn under any Permitted
Receivables Financing in compliance (including compliance on a Pro Forma Basis)
with Section 6.11 and the other provisions of the Dean Credit Agreement, plus
(c) the unrestricted cash and Cash Equivalents, after giving effect to any
adjustments for international tax effects at an assumed withholding rate of 35%
(or such lesser statutory rate as may be in effect from time to time), as
applicable, to the extent held by the Borrower and the Restricted Subsidiaries
on a consolidated basis as of such time.

 

“Loan Documents” means the Dean Credit Agreement, any promissory notes issued
pursuant to the Dean Credit Agreement, any Letter of Credit applications, the
Collateral Documents identified in the Dean Credit Agreement, the Subsidiary
Guaranty and all other agreements, instruments, documents and certificates
identified in Section 4.01 of the Dean Credit Agreement executed and delivered
to, or in favor of, the Administrative Agent or any Lenders and including all
other pledges, powers of attorney, consents, assignments, contracts, notices,
letter of credit agreements and all other written matter whether heretofore, now
or hereafter executed by or on behalf of any Loan Party, or any employee of any
Loan Party, and delivered to the Administrative Agent or any Lender in
connection with the Dean Credit Agreement or the transactions contemplated
thereby.

 

“Loan Parties” means the Borrower and the Subsidiary Guarantors.

 

“Loans” means the loans and advances made by the Lenders pursuant to the Dean
Credit Agreement, including Swingline Loans and any loans made under any Term
Loan Facility.

 

Annex A to Exhibit I-12

--------------------------------------------------------------------------------


 

“Material Indebtedness” means (i) the Contingent Subordinated Obligation and
(ii) Indebtedness (other than the Loans and Letters of Credit), or obligations
in respect of one or more Swap Agreements, of any one or more of the Borrower
and its Restricted Subsidiaries in an aggregate principal amount exceeding
$50,000,000.  For purposes of determining Material Indebtedness, the
“obligations” of the Borrower or any Restricted Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Restricted Subsidiary would
be required to pay if such Swap Agreement were terminated at such time.

 

“Material Restricted Subsidiary” means (i) each Restricted Subsidiary that is a
borrower or guarantor of any Material Indebtedness or a guarantor of any
Indebtedness under the Senior Notes, (ii) any other Restricted Subsidiary (other
than a Receivables Financing SPC) with assets of $500,000 or more and (iii) any
other Restricted Subsidiary that owns any material domestic intellectual
property; provided, however, if the aggregate assets of Restricted Subsidiaries
(other than Receivables Financing SPCs) that are not Material Restricted
Subsidiaries at any time exceeds $10,000,000, the Borrower shall designate one
or more of such Restricted Subsidiaries as Material Restricted Subsidiaries such
that, after giving effect to such designations, the aggregate assets of
Restricted Subsidiaries (other than Receivables Financing SPCs) that are not
Material Restricted Subsidiaries shall be less than $10,000,000.

 

“Maturity Date” means January 4, 2022 or any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms of
the Dean Credit Agreement.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Lenders or to any Lender, the Administrative Agent, the Issuing Banks or to any
Issuing Bank or any indemnified party arising under the Loan Documents.

 

“Permitted Acquisition” means an acquisition by the Borrower or any of its
Restricted Subsidiaries which (i) is an acquisition of a Person or assets of a
Person in a line of business permitted by Section 6.03(b) of the Dean Credit
Agreement, (ii) both immediately before and immediately after giving effect to
such acquisition, no Default exists, (iii) after giving effect to such
acquisition on a Pro Forma Basis, the Borrower and its Restricted Subsidiaries
are in compliance with each of the financial covenants set forth in this Annex A
to Exhibit I; (iv) is approved by the board of directors (or similar governing
body) or the requisite shareholders (or other equityholders) of the Person being
acquired or Person transferring the assets being acquired, (v) if an acquisition
of Equity Interests of a Person, greater than fifty percent (50%) of all issued
and outstanding Equity Interests of such Person is acquired, (vi) after giving
effect to such acquisition, the Liquidity of the Borrower and its Restricted
Subsidiaries shall not be less than $200,000,000, and (vii) each Person acquired
shall become a Restricted Subsidiary, unless such Person is designated as an
Unrestricted Subsidiary, in compliance with the Dean Credit Agreement.

 

Annex A to Exhibit I-13

--------------------------------------------------------------------------------


 

“Permitted Receivables Financing” means any one or more receivables financings
in which (a) any Loan Party or any Restricted Subsidiary (i) sells (as
determined in accordance with GAAP) any accounts (as defined in the Uniform
Commercial Code as in effect in the State of New York), payment intangibles (as
defined in the Uniform Commercial Code as in effect in the State of New York),
notes receivable, rights to future lease payments or residuals (collectively,
together with certain property relating thereto and the right to collections
thereon, being the “Transferred Assets”) to any Person that is not a Subsidiary
or Affiliate of the Borrower (with respect to any such transaction, the
“Receivables Financier”), (ii) borrows from such Receivables Financier and
secures such borrowings by a pledge of such Transferred Assets and/or
(iii) otherwise finances its acquisition of such Transferred Assets and, in
connection therewith, conveys an interest in such Transferred Assets to the
Receivables Financier or (b) any Loan Party or any Restricted Subsidiary sells,
conveys or otherwise contributes any Transferred Assets to a Receivables
Financing SPC, which Receivables Financing SPC then (i) sells (as determined in
accordance with GAAP) any such Transferred Assets (or an interest therein) to
any Receivables Financier, (ii) borrows from such Receivables Financier and
secures such borrowings by a pledge of such Transferred Assets or
(iii) otherwise finances its acquisition of such Transferred Assets and, in
connection therewith, conveys an interest in such Transferred Assets to the
Receivables Financier; provided that (A) the aggregate Attributed Principal
Amount for all such financings shall not at any time exceed $625,000,000 and
(B) such financings shall not involve any recourse to any Loan Party or any
Restricted Subsidiary for any reason other than (x) repurchases of non-eligible
assets or (y) indemnifications for losses other than credit losses related to
the Transferred Assets.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity

 

“Pro Forma Basis” means, with respect to any Specified Transaction, that for
purposes of calculating the financial covenants set forth in this Annex A to
Exhibit I, such transaction shall be deemed to have occurred as of the first day
of the most recent four fiscal quarter period preceding the date of such
transaction for which financial statements were required to be delivered
pursuant to Section 5.01(a) or 5.01(b) of the Dean Credit Agreement (or, prior
to the delivery of the first financial statements following the Second Amendment
Effective Date pursuant to Section 5.01 of the Dean Credit Agreement, as of the
first day of the most recent four fiscal quarter period ending on the last day
of the most recent quarter for which financial statements have been delivered to
the Administrative Agent prior to the Second Amendment Effective Date).  In
connection with the foregoing, (a) with respect to the incurrence of any
Indebtedness, such Indebtedness shall be deemed to have been incurred as of the
first day of the applicable period, (b) with respect to the retirement,
repayment or refinancing of any Indebtedness, such Indebtedness shall be deemed
to have been retired, repaid or refinanced, as the case may be, as of the first
day of the applicable period, (c) with respect to any Asset Sale or Recovery
Event, (i) income statement and cash flow statement items (whether positive or
negative) attributable to the property disposed of shall be excluded to the
extent relating to any period occurring prior to the date of such transaction
and (ii) Indebtedness which is retired shall be excluded and deemed to have been
retired as of the first day of the applicable period, and (d) with respect to
any Permitted Acquisition, (i) income statement and cash flow

 

Annex A to Exhibit I-14

--------------------------------------------------------------------------------


 

statement items attributable to the Person or property acquired shall be
included to the extent relating to any period applicable in such calculations to
the extent (A) such items are not otherwise included in such income statement
and cash flow statement items for the Borrower and its Subsidiaries in
accordance with GAAP or in accordance with any defined terms set forth in
Section 1.01 of the Dean Credit Agreement and (B) such items are supported by
financial statements or other information reasonably satisfactory to the
Administrative Agent and (ii) any Indebtedness incurred or assumed by any Loan
Party or any Subsidiary (including the Person or property acquired) in
connection with such transaction and any Indebtedness of the Person or property
acquired which is not retired in connection with such transaction (A) shall be
deemed to have been incurred as of the first day of the applicable period and
(B) if such Indebtedness has a floating or formula rate, shall have an implied
rate of interest for the applicable period for purposes of this definition
determined by utilizing the rate which is or would be in effect with respect to
such Indebtedness as at the relevant date of determination.

 

“Receivables Financier” shall have the meaning set forth in the definition of
Permitted Receivables Financing.

 

“Receivables Financing SPC” means, in respect of any Permitted Receivables
Financing, any Subsidiary or Affiliate of the Borrower to which any Restricted
Subsidiary sells, contributes or otherwise conveys Transferred Assets in
connection with such Permitted Receivables Financing and each general partner of
any such Subsidiary or Affiliate.

 

“Recovery Event” means the receipt by the Borrower or any of its Restricted
Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their respective property or assets.

 

“Restricted Subsidiaries” means the Subsidiaries of the Borrower other than the
Unrestricted Subsidiaries.

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01 of the Dean Credit
Agreement.

 

“Second Amendment” means that certain Second Amendment to the Dean Credit
Agreement, dated as of the Second Amendment Effective Date, among the Loan
Parties, the Administrative Agent, the Consenting Lenders (as defined therein)
and the other parties thereto.

 

“Second Amendment Effective Date” means January 4, 2017.

 

“Senior 2017 Notes” means those certain 6.9% Senior Notes due 2017 issued
pursuant to the Indenture dated as of January 15, 1995 by and between Dean
Holding

 

Annex A to Exhibit I-15

--------------------------------------------------------------------------------


 

Company and Bank of America Illinois, as trustee, in an aggregate outstanding
principal amount of $142,000,000 as of the Effective Date.

 

“Senior Notes” means (i) the Senior 2017 Notes and (ii) those certain 6.5%
Senior Notes due 2023 issued pursuant to the terms of the Indenture dated as of
February 25, 2015 by and between the Borrower, the guarantors listed therein and
The Bank of New York Trust Company, as trustee, in an aggregate outstanding
principal amount of $700,000,000 as of the Effective Date.

 

“Specified Sales” means (a) the sale, transfer, lease or other disposition of
inventory and materials in the ordinary course of business, (b) the sale,
transfer, lease or other disposition of obsolete or worn-out property or assets
in the ordinary course of business, (c) the sale, transfer or other disposition
of cash or Cash Equivalents, (d) the sale, transfer or other disposition of
Equity Interests of Unrestricted Subsidiaries, (e) dispositions of accounts
receivable in connection with the collection or compromise thereof in the
ordinary course of business and (f) dispositions of property to the extent that
such property is exchanged for credit against the purchase price of similar
replacement property.

 

“Specified Transaction” means, with respect to any period, any (i) Permitted
Acquisition or other investment, (ii) sale or transfer of assets or property or
other asset disposition (including any disposal, abandonment or discontinuance
of operations in any Recovery Event) and (iii) incurrence, amendment,
modification, repayment or refinancing of Indebtedness.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Subsidiary Guarantor” means each Material Restricted Subsidiary that becomes a
party to a Subsidiary Guaranty (including pursuant to a joinder or supplement
thereto.

 

“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
(including any and all supplements thereto) and executed by each Subsidiary
Guarantor, and any other guaranty agreements as are requested by the
Administrative Agent and its counsel, in each case as amended, restated,
supplemented or otherwise modified from time to time.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or

 

Annex A to Exhibit I-16

--------------------------------------------------------------------------------


 

economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions (other than in respect of Equity Interests of the Borrower), in
each case entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary reasonably believes it has actual exposure or entered into in order
to effectively cap, collar or exchange interest rates; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries shall be a Swap Agreement.

 

“Swingline Exposure” means at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Loan” means a Loan made pursuant to Section 2.05 of the Dean Credit
Agreement.

 

“Term Loan Facility” has the meaning assigned to such term in Section 2.04 of
the Dean Credit Agreement.

 

“Total Net Leverage Ratio” means, on any date, the ratio of (a) Consolidated
Funded Indebtedness, minus unrestricted cash and Cash Equivalents, after giving
effect to any adjustments for international tax effects at an assumed
withholding rate of 35% (or such lesser statutory rate as may be in effect from
time to time), as applicable, in an aggregate amount not to exceed $50,000,000
to the extent held by the Borrower and the Restricted Subsidiaries on a
consolidated basis on such date on such date to (b) Consolidated EBITDA for the
period of four consecutive fiscal quarters ended on such date (or, if such date
is not the last day of a fiscal quarter, ended on the last day of the fiscal
quarter most recently ended prior to such date); provided that Consolidated
Funded Indebtedness and Consolidated EBITDA for such four fiscal quarter period
or other applicable period shall be determined on a Pro Forma Basis.

 

“Transferred Assets” shall have the meaning set forth in the definition of
Permitted Receivables Financing.

 

“Unrestricted Subsidiaries” means (i) any Captive Insurance Company and each
Receivables Financing SPC, (ii) any Subsidiary of the Borrower set forth on
Schedule 1.01(c) to the Dean Credit Agreement (as of the Second Amendment
Effective Date, the Unrestricted Subsidiaries of the Borrower are set forth on
Schedule 1.01(c) to the Dean Credit Agreement), (iii) any Restricted Subsidiary
of the Borrower (other than any Restricted Subsidiary that owns, either directly
or through its Subsidiaries, any Equity Interests or Indebtedness of, or owns or
holds any Lien on, any property of, the Borrower or any Subsidiary thereof
(other than solely such Subsidiary or any Subsidiary of the Subsidiary to be so
designated)) designated by the Borrower after the Second Amendment Effective
Date as an Unrestricted Subsidiary by written notice to the Administrative
Agent; provided, that the Borrower shall only be permitted to so designate a
Subsidiary as an Unrestricted Subsidiary after the Second Amendment Effective
Date (with the reasonable consent of the Specified Agents) so long as (a) no
Default has occurred and is continuing or would result therefrom,
(b) immediately after giving effect to such

 

Annex A to Exhibit I-17

--------------------------------------------------------------------------------


 

designation, the Borrower shall be in compliance, on a Pro Forma Basis, with the
financial covenants set forth in this Annex A to Exhibit I and (c) the Borrower
shall have delivered to the Administrative Agent an officer’s certificate
executed by a Responsible Officer of the Borrower, certifying compliance with
the requirements of preceding clauses (a) and (b), and containing the
calculations and information required by the preceding clause (b) and (iv) any
subsidiary of an Unrestricted Subsidiary. Notwithstanding the foregoing, no
Subsidiary that guarantees or otherwise becomes directly or indirectly liable
for any Material Indebtedness of any Loan Party shall be an Unrestricted
Subsidiary.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Annex A to Exhibit I-18

--------------------------------------------------------------------------------


 

EXHIBIT III

 

JURISDICTION OF ORGANIZATION; PRINCIPAL PLACES OF BUSINESS;
LOCATIONS OF RECORDS; FEIN; STATE ORG. NO.; OTHER NAMES

 

Company

 

Jurisdiction of
Organization

 

Place(s) of Business

 

Location of Records

 

Federal Employer
Identification No.

 

State Organizational
Number

 

Prior Corporate Names and
Companies Merged

 

 

 

 

 

 

 

 

 

 

 

 

 

1.       Alta-Dena Certified Dairy, LLC

 

DE

 

17637 East Valley Boulevard
City of Industry, California 91744

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

36-4261347

 

2964500

 

DEA, Inc. (4/27/99)

 

Alta-Dena Holdings, Inc.
(12/31/02)

 

Alta-Dena Certified Dairy, Inc.
(04/27/06)

 

Dean Foods Company of
California, LLC (12/31/10)

 

Dean SoCal, LLC (12/31/10)

 

Swiss II, LLC (12/31/10)

 

Dean Foods of Southern
California, LLC (12/31/12)

 

 

 

 

 

 

 

 

 

 

 

 

 

2.       Berkeley Farms, LLC

 

CA

 

25500 Clawiter Road
Hayward, California 94545

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

94-3308965

 

200612510201

 

BFD Acquisition Co. (11/5/98)

 

Berkeley Farms, Inc.
(04/27/06)

 

BFD Acquisition Co.
(08/13/98)

 

 

 

 

 

 

 

 

 

 

 

 

 

3.       Country Fresh, LLC

 

MI

 

2555 Buchanan Avenue
Grand Rapids, Michigan 49548

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

38-1256303

 

B58-237

 

Melody Farms, LLC (12/31/07)

 

London’s Farm Dairy, LLC
(12/31/02)

 

Golden Valley Dairy, LLC
(12/22/06)

 

Grocer’s Dairy Co. (12/14/99)

 

Country Fresh I, LLC

 

Exh. III-1

--------------------------------------------------------------------------------


 

Company

 

Jurisdiction of
Organization

 

Place(s) of Business

 

Location of Records

 

Federal Employer
Identification No.

 

State Organizational
Number

 

Prior Corporate Names and
Companies Merged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(12/15/99)

 

CFI/TMP, Inc. (12/16/99)

 

Northern Falls Water
Company, Inc. (12/17/99)

 

Dairy Products of Michigan,
Inc. (12/18/99)

 

Southeastern Juice Packers,
Inc. (12/19/99)

 

Frostbite Brands, Inc.
(12/20/99)

 

Country Fresh Wesley, Inc.
(12/21/99)

 

East Coast Ice Cream L.L.C.
(12/22/99)

 

Country Fresh, Inc. (1/4/00)

 

 

 

 

 

 

 

 

 

 

 

 

 

4.       Dean Dairy Holdings, LLC

 

DE

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

75-2969188

 

3469364

 

31 Logistics, LLC (12/23/09)

 

Barber Milk, LLC (12/23/09)

 

Barber Ice Cream, LLC
(12/23/09)

 

Creamland Dairies, LLC
(12/23/09)

 

Dean Dairy Specialties, LLC
(5/31/02)

 

Dean Milk Company, LLC
(12/23/09)

 

Fairmont Dairy, LLC
(12/23/09)

 

Meadow Brook Dairy
Company (12/23/09)

 

Exh. III-2

--------------------------------------------------------------------------------


 

Company

 

Jurisdiction of
Organization

 

Place(s) of Business

 

Location of Records

 

Federal Employer
Identification No.

 

State Organizational
Number

 

Prior Corporate Names and
Companies Merged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

T.G. Lee Foods, LLC
(12/23/09)

 

Purity Dairies, LLC
(12/23/09)

 

McArthur Dairy, LLC
(12/23/09)

 

Liberty Dairy Company
(12/23/09)

 

Dean Dairy Products
Company, LLC (12/31/08)

 

Dean Foods Company of
Indiana, LLC (12/31/08)

 

Dean Illinois Dairies, LLC
(12/31/08)

 

Swiss Premium Dairy, LLC
(12/31/08)

 

 

 

 

 

 

 

 

 

 

 

 

 

5.       Dean East, LLC

 

DE

 

2900 Bristol Highway
Johnson City, Tennessee 37601-3440

 

2711 North Haskell Avenue Suite 3400

Dallas, Texas 75204

 

74-2938751

 

3139100

 

Dean Midwest Holding, Ltd. (11/30/08)

 

Dean Midwest II, LLC
(4/27/06)

 

Dean Southeast, LLC
(4/27/06)

 

Suiza Southeast, LLC
(12/21/01)

 

 

 

 

 

 

 

 

 

 

 

 

 

6.       Dean East II, LLC

 

DE

 

2900 Bristol Highway
Johnson City, Tennessee 37602- 3440

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

75-2969192

 

3470598

 

Dean Midwest, LLC
(4/27/06)

 

Dean Northeast II, LLC
(4/27/06)

 

RDPC, Inc. ( 1/1/04)

 

Dean Southeast II, LLC
(12/21/01)

 

Exh. III-3

--------------------------------------------------------------------------------


 

Company

 

Jurisdiction of
Organization

 

Place(s) of Business

 

Location of Records

 

Federal Employer
Identification No.

 

State Organizational
Number

 

Prior Corporate Names and
Companies Merged

 

 

 

 

 

 

 

 

 

 

 

 

 

7.       Dean Foods Company

 

DE

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas  75204

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas  75204

 

75-2559681

 

2434587

 

Project Puck Corp.
(12/21/01)

 

Suiza Holdings, Inc.
(3/28/95)

 

Suiza Foods Corporation
(12/21/01)

 

Velda Holdings, L.P.
(3/28/95)

 

Suiza Holdings, L.P.
(3/28/95)

 

 

 

 

 

 

 

 

 

 

 

 

 

8.       Dean Foods of Wisconsin, LLC

 

DE

 

3339 S. Ridge Road

Ashwaubenon, Wisconsin 54115

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas  75204

 

26-4552504

 

4670171

 

GG Acquisition, LLC
(04/03/09)

 

 

 

 

 

 

 

 

 

 

 

 

 

9.       Dean Foods North Central, LLC

 

DE

 

Broadway Place East
3433 Broadway Street NE
Minneapolis, Minnesota  55413

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas  75204

 

36-4277858

 

2996385

 

DFC Acquisition Co. (6/8/00)

Dean Foods Lakes, Inc.
(6/9/00)

 

Dean Foods North Central, Inc. (4/27/06)

 

 

 

 

 

 

 

 

 

 

 

 

 

10.  Dean Intellectual Property Services II, Inc.

 

DE

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas  75204

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas  75204

 

05-0533512

 

3572551

 

THF Equities, LP (12/13/05)

 

Dean Intellectual Property
Services II, L.P. (11/30/08)

 

Dean Legacy Brands, Inc.
(11/30/08)

 

 

 

 

 

 

 

 

 

 

 

 

 

11.  Dean Transportation Inc.

 

OH

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas  75204

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas  75204

 

34-1848896

 

995251

 

Gandy’s Transportation, LLC
(02/28/05)

 

SFG Transportation, LLC
(02/28/05)

 

Exh. III-4

--------------------------------------------------------------------------------


 

Company

 

Jurisdiction of
Organization

 

Place(s) of Business

 

Location of Records

 

Federal Employer
Identification No.

 

State Organizational
Number

 

Prior Corporate Names and
Companies Merged

 

 

 

 

 

 

 

 

 

 

 

 

 

12.  Dean West, LLC

 

DE

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

75-2938753

 

3122616

 

Suiza West, LLC (12/21/01)

 

Suiza Southwest, LLC
(02/24/00)

 

Dean Southwest, LLC
(12/21/01)

 

SFG Management Limited Liability Company (7/19/07)

 

Southern Foods Holdings (7/19/07)

 

 

 

 

 

 

 

 

 

 

 

 

 

13.  Dean West II, LLC

 

DE

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

75-2969190

 

3469371

 

International Milk Sales, Inc. (1/9/04)

 

Dean Southwest II, LLC (12/21/01)

 

 

 

 

 

 

 

 

 

 

 

 

 

14.  Friendly’s Ice Cream Holdings Corp.

 

DE

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

46-4527609

 

5452880

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

15.  Friendly’s Manufacturing and Retail, LLC

 

DE

 

1855 Boston Road
Wilbraham, Massachusetts 01095

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

36-4719828

 

5089571

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

16.  Garelick Farms, LLC

 

DE

 

124 Grove Street
Franklin, Massachusetts 02038

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

52-2133221

 

2972968

 

New England Dairies, LLC (12/23/09)

 

Terrace Dairy, LLC (12/23/09)

 

Suiza GTL, LLC (12/3/98)

 

Grant’s Dairy, Inc. (12/4/98)

 

West Lynn Creamery Realty Corp. (12/5/98)

 

Exh. III-5

--------------------------------------------------------------------------------


 

Company

 

Jurisdiction of
Organization

 

Place(s) of Business

 

Location of Records

 

Federal Employer
Identification No.

 

State Organizational
Number

 

Prior Corporate Names and
Companies Merged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Garelick Farms, Inc. (12/6/1998)

 

Scangas Bros. Holdings, Inc. (12/7/98)

 

Miscoe Springs, Inc. (12/8/98)

 

Cumberland Farms, Inc. (12/9/98)

 

West Lynn Creamery, Inc. (12/10/98)

 

Fairdale Farms, Inc. (12/21/01)

 

Dean Northeast, LLC (04/27/06)

 

 

 

 

 

 

 

 

 

 

 

 

 

17.  Mayfield Dairy Farms, LLC

 

DE

 

813 Madison Avenue
P.O. Box 310 (37371)
Athens, Tennessee 37303

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

62-0583008

 

3469476

 

Mayfield Dairy Farms, Inc. (12-21-01) (Tennessee)

 

Mayfield Dairy Farms, Inc. (04/27/06)

 

 

 

 

 

 

 

 

 

 

 

 

 

18.  Midwest Ice Cream Company, LLC

 

DE

 

630 Meadow Street
Belvidere, Illinois 61008

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

36-4400130

 

3300351

 

Dean Foods Ice Cream Company (5/31/02)

 

Dean Foods Regional Business Services, Inc. (01/01/04)

 

The Meadows Distributing Company (01/01/04)

 

Midwest Ice Cream Company (04/27/06)

 

 

 

 

 

 

 

 

 

 

 

 

 

19.  Model Dairy, LLC

 

DE

 

500 Gould Street
Reno, Nevada 89502

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

75-2677981

 

3140213

 

Model Dairy, Inc. (1-1-00)

 

Exh. III-6

--------------------------------------------------------------------------------


 

Company

 

Jurisdiction of
Organization

 

Place(s) of Business

 

Location of Records

 

Federal Employer
Identification No.

 

State Organizational
Number

 

Prior Corporate Names and
Companies Merged

 

 

 

 

 

 

 

 

 

 

 

 

 

20.  Reiter Dairy, LLC

 

DE

 

1961 Commerce Circle
Springfield, Ohio 45504

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

04-3673675

 

3528456

 

Reiter Dairy, Inc. (12/2/86)

 

RDI Purchase Corporation (5/1/02)

 

Reiter Akron, Inc. (6/24/03)

 

Reiter Springfield, LLC (6/24/03)

 

Reiter Dairy of Akron, Inc. (04/27/06)

 

Reiter Dairy of Springfield, LLC (04/27/06)

 

 

 

 

 

 

 

 

 

 

 

 

 

21.  Shenandoah’s Pride, LLC

 

DE

 

5325 Port Royal Road
Springfield, Virginia 22151

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

74-2952858

 

3203661

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

22.  Southern Foods Group, LLC

 

DE

 

3114 S. Haskell
Dallas, Texas 75223

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

75-2571364

 

4380273

 

SFG Newco, LLC (6/28/07)

 

Southern Foods Group, L.P. (6/30/07)

 

SFG Capital Corporation (01/01/04)

 

 

 

 

 

 

 

 

 

 

 

 

 

23.  Suiza Dairy Group, LLC

 

DE

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

04-3742039

 

3098889

 

Robinson Dairy, LLC (12/23/09)

 

Country Delite Farms, LLC (12/31/08)

 

Dairy Fresh, LLC (12/31/08)

 

Dan Morton, LLC (8/31/09)

 

Dean Intellectual Property Services, Inc. (1/1/12)

 

Louis Trauth Dairy, LLC (12/31/08)

 

Exh. III-7

--------------------------------------------------------------------------------


 

Company

 

Jurisdiction of
Organization

 

Place(s) of Business

 

Location of Records

 

Federal Employer
Identification No.

 

State Organizational
Number

 

Prior Corporate Names and
Companies Merged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Broughton Foods, LLC (12/31/08)

 

Schenkel’s All-Star Dairy, LLC (12/31/08)

 

Pet O’Fallon, LLC (12/31/08)
DIPS Limited Partner (11/30/08)

 

DIPS GP, Inc. (11/30/08

 

Suiza Dairy Group Holdings, LLC (4/27/06)

 

Suiza Dairy Group, Inc. (4/27/06

 

Suiza Dairy Group GP, LLC. (12/31/02)

 

Suiza Fluid Dairy Group, L.P. (9/20/99)

 

Land-O-Sun Dairies, LLC
(12/31/14)

 

 

 

 

 

 

 

 

 

 

 

 

 

24.  Tuscan/Lehigh Dairies, Inc.

 

DE

 

880 Allentown Rd.
Lansdale, Pennsylvania 19446

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

33-1046774

 

2741400

 

Tuscan Dairy Farms, Inc. (4/17/97) (predecessor-in-interest)

 

Dellwood Foods, Inc. (4-18-97) (predecessor-in-interest)

 

Lehigh Valley Dairies, Inc. (4/19/97)

 

Tuscan/Lehigh Dairies, L.P. (12/31/02) (predecessor-in-interest)

 

Tuscan/Lehigh Management, L.L.C. (1/21/03)

 

Exh. III-8

--------------------------------------------------------------------------------


 

Company

 

Jurisdiction of
Organization

 

Place(s) of Business

 

Location of Records

 

Federal Employer
Identification No.

 

State Organizational
Number

 

Prior Corporate Names and
Companies Merged

 

 

 

 

 

 

 

 

 

 

 

 

 

25.  Verifine Dairy Products of Sheboygan, LLC

 

WI

 

1606 Erie Avenue
P. O. Box 879
Sheboygan, Wisconsin 53082-0879

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

39-0677200

 

1V00632

 

Verifine Dairy Products Corporation of Sheboygan, Inc. (04/27/06)

 

 

 

 

 

 

 

 

 

 

 

 

 

26.  Dairy Group Receivables, L.P.

 

DE

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

75-2886410

 

3252887

 

Suiza Receivables, L.P. (12/21/01)

 

 

 

 

 

 

 

 

 

 

 

 

 

27.  Dairy Group Receivables II, L.P.

 

DE

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

02-0607708

 

3256737

 

None

 

Exh. III-9

--------------------------------------------------------------------------------


 

EXHIBIT IV
NAMES OF COLLECTION BANKS; COLLECTION ACCOUNTS

 

Bank/Account

 

 

Originator

 

 

Lock-Box

 

Regions Bank
315 Deaderick Street
Nashville, TN 37237-0210



 

Dean Dairy Holdings, LLC dba Purity Dairies, LLC

 

Purity Dairies LLC
MSC# 4106000
P.O. Box 415000
Nashville, TN 37241-5000

JPMorgan Chase Bank, N.A.





 

Dean Foods Company

 

Brown’s Dairy
P.O. Box 733258
Dallas, TX 75373-3258

JPMorgan Chase Bank, N.A.
125 Putnam Street
Marietta, OH 45750



 

Suiza Dairy Group, LLC dba Broughton Foods, LLC

 

Broughton Foods, LLC
25854 Network Place
Chicago, IL 60673-1258

JPMorgan Chase Bank, N.A.
10 S. Dearborn
Chicago, IL 60670



 

Country Fresh, LLC — Grand Rapids

 

Country Fresh, LLC
21999 Network Place
Chicago, IL 60673-1219

JPMorgan Chase Bank, N.A.
2200 Ross Swiss Avenue — Suite 1050
Dallas, TX 7501



 

Dean Dairy Holdings, LLC dba Creamland Dairies

 

Price’s Creameries
P.O. Box 730771
Dallas, TX 75373

JPMorgan Chase Bank, N.A.



 

Midwest Ice Cream Company, LLC

 

Midwest Ice Cream Company, LLC
22573 Network Place
Chicago, IL 60673-1225



JPMorgan Chase Bank, N.A.
10 S. Dearborn
Chicago, IL 60670



 

Midwest Ice Cream Company, LLC

 

Midwest Ice Cream Company, LLC
21810 Network Place
Chicago, IL 60673-1218

 

Exh. IV-1

--------------------------------------------------------------------------------


 

Bank/Account

 

 

Originator

 

 

Lock-Box

 

JPMorgan Chase Bank, N.A.
2200 Ross Avenue, Suite 1050
Dallas, TX 75201



 

Southern Foods Group, LLC.- Border

 

Meadow Gold (Tulsa)
P.O. Box 972384
Dallas, TX 75397-2384

JPMorgan Chase Bank, N.A.
2200 Ross Avenue — Suite 1050
Dallas, TX 75201



 

Southern Foods Group, LLC

 

Oak Farms Dairy (Houston)
P.O. Box 973866
Dallas, TX 75397-3866

JPMorgan Chase Bank, N.A.
10 S. Dearborn
Chicago, IL 60670



 

Suiza Dairy Group, LLC dba Schenkel’s All-Star Dairy, LLC



 

Schenkel’s All-Star Dairy, LLC
21438 Network Place
Chicago, IL 60673-1217

First Hawaiian Bank
2411 S. King St
Honolulu, HI 96826



 

Southern Foods Group, LLC

 

Meadow Gold (Hawaii)
P.O. Box 30390
Honolulu, HI 96820-0390

JPMorgan Chase Bank



 

Dean Dairy Holdings, LLC dba Dean Illinois Dairies, LLC

 

Dean Illinois Dairies, LLC
P.O. Box 23682
Chicago, IL 60694



Wells Fargo Bank



 

Dean Dairy Holdings, LLC dba Meadow Brook Dairy Company

 

Meadowbrook Dairy
75 Remittance Drive Suite 6443
Chicago, IL 60675-6443



Wells Fargo Bank



 

Dean Dairy Holdings, LLC dba Dean Dairy Products Company, LLC

 

Dean Dairy Products Company, LLC
75 Remittance Drive Suite 6450
Chicago, IL 60675-6450



Wells Fargo Bank



 

Garelick Farms, LLC — The Tuscan Depository

 

Tuscan Dairy
Box # 3881
P O Box 8500
Philadelphia, PA 19178-3881



Wells Fargo Bank



 

Garelick Farms, LLC — The Lehigh Depository

 

Lehigh Valley Dairy
Box # 3886
P O Box 8500
Philadelphia, PA 19178-3886



 

Exh. IV-2

--------------------------------------------------------------------------------


 

Bank/Account

 

 

Originator

 

 

Lock-Box

 

Wells Fargo Bank



 

Garelick Farms, LLC— Garelick Farms of ME Depository

 

Garelick Farms of Maine
Box # 3901
P O Box 8500
Philadelphia, PA 19178-3901



Wells Fargo Bank



 

Garelick Farms, LLC — The Garelick Farms Franklin Depository

 

Garelick Farms Franklin
Box # 3906
P O Box 8500
Philadelphia, PA 19178-3906



Wells Fargo Bank



 

Garelick Farms, LLC dba Garelick Farms of NJ

 

Garelick Farms of New Jersey
Box # 3916
P O Box 8500
Philadelphia, PA 19178-3916



Wells Fargo Bank



 

Garelick Farms, LLC dba Garelick Farms of NY

 

Garelick Farms of New York
Box # 3921
P O Box 8500
Philadelphia, PA 19178-3921



Wells Fargo Bank



 

Garelick Farms, LLC dba Garelick Farms of Lynn

 

Garelick Farms of Lynn
Box # 3926
P O Box 8500
Philadelphia, PA 19178-3926



Wells Fargo Bank
401 S. Tryon St., 3 Wells Fargo Center, 10th floor
Charlotte, NC 28288



 

Suiza Dairy Group, LLC dba Dairy Fresh, LLC

 

Dairy Fresh, LLC
P.O. Box 60898
Charlotte, NC 28260

Wells Fargo Bank
401 S. Tryon St., 3 Wells Fargo Center, 10th floor
Charlotte, NC 28288



 

Dean Dairy Holdings, LLC dba Dean Milk Company, LLC

 

Dean Milk Company - Louisville
P.O. Box 932970
Atlanta, GA 31193

Wells Fargo Bank
401 S. Tryon St., 3 Wells Fargo Center, 10th floor
Charlotte, NC 28288



 

Land-O-Sun Dairies, LLC

 

Barber Dairies
P.O. Box 60498
Charlotte, NC 28260-0498

 

Exh. IV-3

--------------------------------------------------------------------------------


 

Bank/Account

 

 

Originator

 

 

Lock-Box

 

Wells Fargo Bank

401 S. Tryon St., 3 Wells Fargo Center, 10th floor

Charlotte, NC 28288

 

 

Suiza Dairy Group, LLC dba Country Delite Farms, LLC

 

Country Delite Farms, LLC

P.O. Box 932542

Atlanta, GA 31193-2689

Wells Fargo Bank

401 S. Tryon St., 3 Wells Fargo Center, 10th floor

Charlotte, NC 28288

 

 

Dean Dairy Holdings, LLC dba McArthur Dairy, LLC

 

McArthur Dairy, LLC

P.O. Box 932688

Atlanta, GA 31193-2689

Wells Fargo Bank

401 S. Tryon St., 3 Wells Fargo Center, 10th floor

Charlotte, NC 28288

 

 

Dean Dairy Holdings, LLC dba T.G. Lee Foods, LLC

 

T.G. Lee Foods, LLC

P.O. Box 932689

Atlanta, GA 31193-2689

Wells Fargo Bank

 

 

Mayfield Dairy Farms, LLC

 

Mayfield Dairy Farms, LLC

P.O. Box 933321

Atlanta, GA 31193-3321

 

Wells Fargo Bank

 

 

 

 

Dean Foods Of WI

 

Dean Foods Of WI

P.O. Box 1450 NW 8318

Minneapolis, MN 55485-6068

 

Friendly’s Lockbox 842648

 

Wells Fargo Bank

1200 W. 7th St., Suite  T2-210

Los Angeles, CA 90017

 

 

Alta-Dena Certified Dairy, LLC

 

Alta-Dena Certified Dairy, LLC

Dept. 2363

Los Angeles, CA 90084-2363

Wells Fargo Bank

42840 Christy St., Suite 100

Fremont, CA 94538

 

 

Berkeley Farms, LLC

 

Berkeley Farms, LLC — P.O. Box 39000

San Francisco, CA 94139-3405

Wells Fargo Bank

Alburquerque, NM

 

 

Dean Dairy Holdings, LLC dba Creamland Dairies, LLC

 

Creamland Dairies, LLC

P.O. Box 27508

Albuquerque, NM 87125

 

Exh. IV-4

--------------------------------------------------------------------------------


 

Bank/Account

 

 

Originator

 

 

Lock-Box

 

Wells Fargo Bank

 

 

Dean Foods North Central, LLC

 

Dean Foods North Central, LLC

P.O. Box 1450 NW 8318

Minneapolis, MN 55485-8318

 

Wells Fargo Bank

1445 Ross Avenue

Dallas, TX 74202

 

 

Gandy’s Dairies, LLC

 

Gandy’s Dairies LLC

P.O. Box 201263

Dallas, TX 75320-1263

Wells Fargo Bank

155 5th St, 6th Floor

San Francisco, CA 94103

 

 

Model Dairy, LLC

 

Model Dairy, LLC

Department 2170

Los Angeles, CA 90084-2170

Wells Fargo Bank

646 Bryant St.

Denver, CO 80204-4122

 

 

Suiza Dairy Group, LLC dba Robinson Dairy, LLC

 

Robinson Dairy

Department 1289

Denver, CO 80271-1289

Wells Fargo Bank

555 17th Street # 600

Denver, CO 80202

 

 

Southern Foods Group, LLC

 

Meadow Gold (Salt Lake City)

P.O. Box 959

Denver, CO 80291

Wells Fargo Bank

1445 Ross Avenue

Dallas, TX 75202

 

 

Southern Foods Group, LLC

 

Oak Farms Dairy (Dallas)

P.O. Box 200358

Dallas, TX 75320-0358

Wells Fargo Bank

1445 Ross Avenue

Dallas, TX 75202

 

 

Southern Foods Group, LLC

 

Oak Farms Dairy (San Antonio)

P.O. Box 200349

Dallas, TX 75320-0349

Wells Fargo Bank

1445 Ross Avenue

Dallas, TX 75202

 

 

Southern Foods Group, LLC

 

Schepps Dairy (Dallas)

P.O. Box 200300

Dallas, TX 75320-0300

Wells Fargo Bank

1445 Ross Avenue

Dallas, TX 75202

 

 

Southern Foods Group, LLC

 

Southwest Ice Cream

P.O. Box 201074

Dallas, TX 75320-1074

 

Exh. IV-5

--------------------------------------------------------------------------------


 

Bank/Account

 

 

Originator

 

 

Lock-Box

 

Wells Payment Express

555 17th Street #600

Denver, CO 80202

 

 

Southern Foods Group, LLC

 

Meadow Gold (Billings)

Dept. 964

Denver, CO 80271-0964

Wells Payment Express

555 17th Street #600

Denver, CO 80202

 

 

Southern Foods Group, LLC

 

Meadow Gold (Boise)

Dept. 960

Denver, CO 80271

Wells Payment Express

555 17th Street #600

Denver, CO 80202

 

 

Southern Foods Group, LLC

 

Meadow Gold (Englewood)

Dept 962

Denver, CO 80271

Wells Payment Express

555 17th Street #600

Denver, CO 80202

 

 

Southern Foods Group, LLC

 

Meadow Gold (Grand Junction)

Dept. 275

Denver, CO 80271-0275

Wells Payment Express

555 17th Street #600

Denver, CO 80202

 

 

Southern Foods Group, LLC

 

Meadow Gold (Great Falls)

Dept. 966

Denver, CO 80271

Wells Payment Express

555 17th Street #600

Denver, CO 80202

 

 

Southern Foods Group, LLC

 

Meadow Gold (Greeley)

Dept. 961

Denver, CO 80271

Wells Payment Express

555 17th Street #600

Denver, CO 80202

 

 

Southern Foods Group, LLC

 

Meadow Gold (Kalispell)

P.O. Box 965

Denver, CO 80271

Wells Fargo Bank

P.O. Box 63020

 

 

Southern Foods Group, LLC

 

Meadow Gold (Las Vegas)

Department 9373

Los Angeles, CA 90084-9373

 

Bank of America

 

 

Suiza Dairy Group, LLC dba Pet O’Fallon

 

Pet O’Fallon

PO Box 500117

St. Louis, MO 63150-0117

 

 

Exh. IV-6

--------------------------------------------------------------------------------


 

Bank/Account

 

 

Originator

 

 

Lock-Box

 

JPMorgan Chase Bank

 

 

Country Fresh, LLC

 

Country Fresh, LLC (Jilbert)

PO Box 24135

Chicago, IL 60694

 

Wells Fargo Bank

 

 

Garelick Farms, LLC dba Ideal Dairy

 

Ideal Dairy

PO Box 8500-785466

Philadelphia, PA 19178-785466

 

Wells Fargo Bank

 

 

Southern Foods Group, LLC, dba Oak Farms Dairy — Waco

 

 

Oak Farms Dairy

PO Box 202193

Dallas, TX 75320

 

Wells Fargo Bank

 

 

Reiter Dairy, LLC

 

Reiter Dairy, LLC (Akron)

75 Remittance Dr., Suite 6469

Chicago, IL 60675-6469

 

Wells Fargo Bank

 

 

Reiter Dairy, LLC

 

Reiter Dairy, LLC (Springfield)

75 Remittance Dr., Suite 3038

Chicago, IL 60675-3038

 

Wells Fargo Bank

 

 

Dean Dairy Holdings, LLC dba Swiss Premium Dairy, LLC

 

Swiss Premium Dairy, LLC

PO Box 8500-3866

Philadelphia, PA 19178-3866

 

JPMorgan Chase Bank

 

 

 

Dean Dairy Holdings, LLC dba Prices Creamries

 

Electronic Receipts

 

Wells Fargo Bank

 

 

 

Southern Foods Group, LLC

 

EFT Payment Account

 

Bank of America

(Concentration Account)

 

 

Dean Foods Company

 

N/

A

Wells Fargo Bank

 

 

Alta-Dena Certified Dairy, LLC

 

Department 8522
Los Angeles, CA
90084-8522

Wells Fargo Bank

 

 

Dean Dairy Holdings, LLC dba Purity Dairies

 

Purity Dairies Lockbox Account

 

Exh. IV-7

--------------------------------------------------------------------------------


 

Bank/Account

 

 

Originator

 

 

Lock-Box

 

PNC Bank, N.A.

Saginaw, MI

 

 

Country Fresh, LLC

 

Grand Rapids Depository/route acct

 

Fifth Third Bank, N.A.

 

 

Dean Foods Company

 

720055

720057

 

 

Exh. IV-8

--------------------------------------------------------------------------------